WALLACE, Judge.
In this Anders1 appeal, David Thomas Roper challenges the judgments and sentences that were entered following his guilty pleas to possession of a firearm by a convicted felon,2 a second-degree felony, and battery,3 a first-degree misdemeanor. We have carefully reviewed the record and find no error. Accordingly, we affirm Mr. Roper’s judgments and sentences.
However, we note that the judgment and sentence for the battery conviction erroneously references subsection 784.045(l)(b) concerning aggravated battery on a pregnant victim, a second-degree felony. The reference to subsection 784.045(l)(b) is obviously a scrivener’s error. On remand, the circuit court shall enter an amended judgment and sentence correcting the statutory reference. Mr. Roper need not be present for this correction.
Affirmed; remanded with directions.
STRINGER and VILLANTI, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).


. § 790.23(1), Fla. Stat. (2006).


. § 784.03(l)(a), Fla. Stat. (2006).